Supreme Court of Georgia




		
		
		
		
				

		
		
		
		
		

									
									
		





























		

		
	

	


				






HomeFAQContact UsTwitter 


















Court InformationCourtClerk’s OfficeDirectionsHolidaysHistoryToursMediaPurchase Certificates, Opinions and DVD’sArchived Oral ArgumentsEmployment OpportunitiesNews and ReportsBiographiesChief Justice P. Harris HinesPresiding Justice Harold D. MeltonJustice Robert BenhamJustice Carol W. HunsteinJustice David E. NahmiasJustice Keith R. BlackwellJustice Michael P. BoggsJustice Nels S.D. PetersonJustice Britt C. GrantCertificates & ReportsLaw School Graduate CertificateReciprocity/Court of Last Resort CertificatesLegal Education Committee ReportQuick LinksAttorney AdmissionsDomestic Relations CasesLegal WebsitesPauper’s AffidavitOral Argument Calendar2018 Summaries of Cases2017 Summaries of Cases2016 Summaries of CasesDocketGranted and Denied Petitions2018 Granted2018 Denied2017 Granted2017 Denied2016 Granted2016 DeniedGranted Applications2018 Interlocutory2017 Interlocutory2016 Rule 34 (4) Discretionary2016 InterlocutoryOpinionsForthcoming Opinions2018 Opinions2017 Opinions2016 OpinionsRulese-fileRule 3.15 Form













			Home		


				Sam Harry			


			2017-10-30T10:04:28+00:00		







 
Live Oral Arguments
 
View live oral arguments  May 9, 2018. 


 
Potential Traffic Near Judicial Building 
On Monday, May 7th GDOT will begin demolition and reconstruction of the Courtland Street Bridge.  Courtland Street will be closed from Gilmer Street to Martin Luther King, Jr. Drive. Vehicular traffic will be redirected around the construction site.   


 
Welcome to the  Supreme Court of Georgia. 
Our goal is to provide the bench, bar and general public with timely and accurate information about the Supreme Court and the administration of justice in Georgia.  


 
Justices' Biographies 
Read about the Justices of the Supreme Court of Georgia. 


 
Oral Arguments
 
View oral arguments from the current Court term. 


 
Opinions 
Opinions are published an average of twice a month.  On Fridays at 2 p.m., we will provide on our website a list of  any opinions due to come out the following Monday. 


 
Court History
 
Learn about the history of the Supreme Court of Georgia. 


 





Oral Argument Calendar





Docket Search






e-file





Media












Supreme Court of Georgia244 Washington Street, Suite 572
Atlanta, Georgia 30334
Phone: (404) 656-3470
FAX: (404) 656-2253
Directions
 

Quick LinksForthcoming Opinions
Docket Search
Archived Oral Arguments
Media
Purchase
Rule 3.15 Form
 

Oral Argument CalendarCurrent Monthmay 2018Oral Arguments
Supreme Court of Georgia

											40 Capitol Square, Atlanta GA 30334
										
09may10:00 am4:30 pmOral ArgumentsOral Arguments
Cobb County Superior Court Ceremonial Courtroom

											70 Haynes St, Marietta, GA 30090
										
21may10:00 am12:00 pmOral ArgumentsOral Arguments
Supreme Court of Georgia

											40 Capitol Square, Atlanta GA 30334
										
22may10:00 am4:30 pmOral Argumentsjune 2018Oral Arguments
Supreme Court of Georgia

											40 Capitol Square, Atlanta GA 30334
										
04jun10:00 am1:00 pmOral ArgumentsView Full Calendar
 

 News and Reports 

					5/8/18 – Justice Robert Benham to give keynote address May 19 at UGA law school commencement.
									

					5/4/18 – Please note potential traffic issues near the Judicial Building
									

					5/2/18 – JUDGE SCARLETT TO HEAR GEORGIA SUPREME COURT CASE
									

					5/2/18 – JUDGE FLOURNOY TO HEAR GEORGIA SUPREME COURT CASE
									

View All News and Reports
 









		© 2018 Supreme Court of Georgia All Rights Reserved | Privacy | E-Verify ID	






 



									X